Case 1:20-cv-00107-MMB Document 65      Filed 07/21/21   Page 1 of 35




                     PUBLIC VERSION

                        Slip Op. 21-82

                 UNITED STATES
          COURT OF INTERNATIONAL TRADE

                     Court No. 20-00107

       I.D.I. INTERNATIONAL DEVELOPMENT AND
                INVESTMENT CORPORATION,
                           Plaintiff,
                               v.
                      UNITED STATES,
                          Defendant,
                             and
          CATFISH FARMERS OF AMERICA, et al.,
                    Defendant-Intervenors.

                Before: M. Miller Baker, Judge

                          OPINION

     [The court denies Plaintiff’s motion for judgment on
     the agency record and grants judgment for Defendant
     and Defendant-Intervenors.]

                                         Dated: July 6, 2021

     Robert L. LaFrankie, Crowell & Moring LLP of Wash-
     ington, DC, for Plaintiff.

     Kara M. Westercamp, Trial Attorney, Commercial Lit-
     igation Branch, U.S. Department of Justice of Wash-
     ington, DC, for Defendant. With her on the brief were
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 2 of 35




     Ct. No. 20-00107                                   Page 2
                        PUBLIC VERSION

     Brian Boynton, Acting Assistant Attorney General;
     Jeanne E. Davidson, Director; and Patricia M. McCar-
     thy, Assistant Director. Of counsel on the brief was
     Kirrin A. Hough, Attorney, Office of the Chief Counsel
     for Trade Enforcement and Compliance, U.S. Depart-
     ment of Commerce of Washington, DC.

     Jonathan M. Zielinski, Cassidy Levy Kent (USA) LLP
     of Washington, DC, for Defendant-Intervenors. With
     him on the brief was James R. Cannon, Jr.

        Baker, Judge: In this case, a Vietnamese fish ex-
     porter challenges the Department of Commerce’s de-
     nial of its application for a separate antidumping rate
     and imposition of the far higher country-wide rate gen-
     erally applicable to frozen fish imports from Vietnam.
     For the reasons explained below, the court sustains
     Commerce’s decision.

                  Regulatory Background

        When Commerce imposes antidumping duties on
     imports from countries with non-market economies, it
     presumes that all exporters in such countries are con-
     trolled by the government. Hung Vuong Corp. v.
     United States, 483 F. Supp. 3d 1321, 1340–41 (CIT
     2020). Any exporter in a country with a non-market
     economy will accordingly receive that country’s anti-
     dumping duty rate unless the exporter applies for a
     separate rate and demonstrates that it is both de jure
Case 1:20-cv-00107-MMB Document 65           Filed 07/21/21    Page 3 of 35




     Ct. No. 20-00107                                         Page 3
                         PUBLIC VERSION

     and de facto independent of the government. Id.1 If
     Commerce determines that the applicant failed to
     demonstrate either type of independence, Commerce
     denies the separate rate and the applicant receives the
     country-wide rate. See 53-Foot Domestic Dry Contain-
     ers from the People’s Republic of China: Issues and De-
     cision Memorandum for the Final Determination of
     Sales at Less Than Fair Value at 53 (Dep’t Commerce
     Apr. 15, 2015).2 Thus, Commerce assigns an exporter
     the country-wide rate by default unless the exporter
     applies for, and receives, a separate rate.

         A separate-rate applicant has the burden of rebut-
     ting the presumption of government control. Zhejiang
     Zhaofeng Mech. & Elec. Co. v. United States, 355
     F. Supp. 3d 1329, 1333 (CIT 2018) (citing Sigma Corp.
     v. United States, 117 F.3d 1401, 1406 (Fed. Cir. 1997)).
     The applicant has this burden because it is the party
     with “the best access to information pertinent to the
     ‘state control’ issue.” Sigma Corp., 117 F.3d at 1406
     (citing Zenith Elecs. Corp. v. United States, 988 F.2d
     1573, 1583 (Fed. Cir. 1993) (“The burden of production

     1The relevant statute itself is silent about the presumption
     of government control. See An Giang Fisheries Imp. & Exp.
     Joint Stock Co. v. United States, 203 F. Supp. 3d 1256, 1289
     & n.46 (CIT 2017) (referring to Commerce implementing
     the presumption “[t]hrough practice” and noting that
     19 U.S.C. § 1677f-1 does not prescribe the presumption).
     2   https://enforcement.trade.gov/frn/summary/prc/2015-08903-1.pdf
     (accessed July 6, 2021).
Case 1:20-cv-00107-MMB Document 65      Filed 07/21/21    Page 4 of 35




     Ct. No. 20-00107                                    Page 4
                        PUBLIC VERSION

     should belong to the party in possession of the neces-
     sary information.”)).

           Factual and Procedural Background

         In 2003, Commerce issued an antidumping order
     applicable to frozen fish imported from Vietnam. See
     Notice of Antidumping Duty Order: Certain Frozen
     Fish Fillets from the Socialist Republic of Vietnam, 68
     Fed. Reg. 47,909 (Dep’t Commerce Aug. 12, 2003). In
     that order, Commerce found that certain frozen fish
     fillets from Vietnam were being sold in the U.S. at less
     than normal value and imposed duties accordingly.
     The order imposed specific rates for certain exporters
     and a “Vietnam-wide” rate for exporters not specifi-
     cally listed. See id. at 47,909–10. In the intervening
     years, that order has undergone multiple administra-
     tive reviews.3

        This case stems from the 15th such administrative
     review, which Commerce initiated at the request of
     Catfish Farmers of America4 and several of its constit-
     uent members. See Initiation of Antidumping and




     3 For an explanation of the purpose of an administrative
     review in the regulatory scheme, see Hung Vuong, 483
     F. Supp. 3d at 1334–35.
     4Catfish Farmers of America is a trade association repre-
     senting domestic catfish farmers and processors.
Case 1:20-cv-00107-MMB Document 65       Filed 07/21/21    Page 5 of 35




     Ct. No. 20-00107                                     Page 5
                        PUBLIC VERSION

     Countervailing Duty Administrative Reviews, 83 Fed.
     Reg. 50,077, 50,080–81 (Dep’t Commerce Oct. 4, 2018).

        In an administrative review involving a non-mar-
     ket economy country such as Vietnam,5 Commerce
     does not review the country-wide rate unless either a
     party requests such review or Commerce initiates it.
     See Certain Frozen Fish Fillets from the Socialist Re-
     public of Vietnam: Preliminary Results of the Anti-
     dumping Duty Administrative Review and Prelimi-
     nary Determination of No Shipments; 2017–2018, 84
     Fed. Reg. 56,420, 56,421 (Dep’t Commerce Oct. 22,
     2019).

         In the review at issue here, no party requested a
     review of the Vietnam-wide rate and Commerce de-
     clined to initiate such a review. Accordingly, the coun-
     try-wide rate of $2.39 per kilogram that was already
     in effect did not change. Id. This rate therefore auto-
     matically applied to all Vietnamese exporters that did
     not receive separate rates.

       I.D.I. International Development and Investment
     Corporation, a Vietnamese exporter and the plaintiff


     5 See Notice of Final Antidumping Determination of Sales
     at Less Than Fair Value and Affirmative Critical Circum-
     stances: Certain Frozen Fish Fillets from the Socialist Re-
     public of Vietnam, 68 Fed. Reg. 37,116, 37,119 (Dep’t Com-
     merce June 23, 2003) (designating Vietnam as a non-mar-
     ket economy for purposes of U.S. antidumping laws).
Case 1:20-cv-00107-MMB Document 65       Filed 07/21/21    Page 6 of 35




     Ct. No. 20-00107                                     Page 6
                        PUBLIC VERSION

     in this case, submitted a separate rate application to
     Commerce and subsequently submitted three supple-
     mental applications. Appx1012–1059 (original);
     Appx1065–1113 (first supplemental); Appx1114–1128
     (second supplemental); Appx1129–1145 (third supple-
     mental). Catfish Farmers opposed IDI’s application.
     Appx1151–1156.

        As it was undisputed that IDI was free from de jure
     control of the Vietnamese government, Appx1206 &
     n.149, Commerce’s decision focused on the de facto
     control test, under which a separate-rate applicant
     “ ‘must show [among other things] that the govern-
     ment neither actually selects management nor directly
     or indirectly involves itself in the day-to-day manage-
     ment of the company’ to demonstrate independence
     from the government.” Appx1206 (quoting An Giang,
     203 F. Supp. 3d at 1289–90). Commerce determined
     that IDI did not meet that standard for several rea-
     sons.

        First, Commerce found that a government official
     and Communist Party member—referred to as
     Mr. X6—represented the Vietnamese government on
     the boards of both IDI and its corporate parent,




     6During the period of review, Mr. X served as deputy of the
     People’s Council of An Giang Province. Appx1207.
Case 1:20-cv-00107-MMB Document 65        Filed 07/21/21    Page 7 of 35




     Ct. No. 20-00107                                      Page 7
                        PUBLIC VERSION

     Company Y.7 Commerce cited IDI’s submissions in
     finding that the boards “are charged with making ‘im-
     portant decisions of the company’ as required by law”
     and are responsible for selecting the companies’ man-
     agement, “who in turn handle the day-to-day opera-
     tions of the company, including setting import prices.”
     Appx1207 (citing Appx1192 and Appx1028).8

        Second, Commerce observed that Mr. X was also a
     “Deputy General Director” of Company Y, where he
     was “in charge of external affairs . . . and thus respon-
     sible for arranging and attending meetings with the
     company’s investors, customers, partners[,] and visi-
     tors from other companies.” Appx1207 (omission in


     7 [[                ]]—referred to in this opinion as Com-
     pany Y—is a [[                                     ]] share-
     holder of IDI. Appx80023; Appx80075. (Redacted infor-
     mation provides name of Company Y and describes its own-
     ership share of IDI.) Company Y in turn is publicly traded,
     Appx80075, with “thousands of individuals and entities”
     holding shares and no “entity shareholder” owning more
     than [[           ]]. Appx80075–80076, Appx80077. (Re-
     dacted information describes maximum percentage owner-
     ship by any shareholder in Company Y.) The Vietnamese
     government has no ownership interest in either IDI or
     Company Y. Appx80025–80026.
     8 Commerce cited IDI’s description of a document attached
     to the company’s separate rate application as showing “the
     decision of the Board of Directors appointing the General
     Director of the company,” which IDI stated “evidences IDI’s
     independence in the selection of management.” Appx1028.
Case 1:20-cv-00107-MMB Document 65      Filed 07/21/21    Page 8 of 35




     Ct. No. 20-00107                                    Page 8
                        PUBLIC VERSION

     original) (quoting Appx1119–1120). Commerce con-
     cluded that this meant Mr. X—and by extension, the
     Vietnamese government—was involved in the day-to-
     day management of both Company Y and IDI.
     Appx1207. Commerce also noted that Mr. X’s meetings
     with customers and external parties likely included
     price negotiations and discussions of export practices.
     Appx1207 n.156.

         Third, Commerce found that Mr. X’s influence on
     IDI’s board of directors was “heightened and ex-
     panded” because [[             ]] of both IDI’s and Com-
     pany Y’s boards were Communist Party members.
     Appx80388; Appx80392 (citing Appx80305–80308).
     (Redacted information describes extent of party mem-
     bership among IDI and Company Y board members.)
     Although Commerce acknowledged that party mem-
     bership is not the same thing as holding government
     office, it reasoned that “ ‘mere’ [party] membership” is
     not meaningless for the government control analysis.
     Appx1207 (quoting Appx1189).

        Specifically, Commerce determined that in a one-
     party state like Vietnam, party membership

        signifies that an individual is not just sympa-
        thetic to the ruling Vietnamese government’s
        goals, but is an active participant in furthering
        those goals. Accordingly, when a government of-
        ficial, such as Mr. X, is in a position of authority
        and power in companies such as IDI and
Case 1:20-cv-00107-MMB Document 65    Filed 07/21/21    Page 9 of 35




     Ct. No. 20-00107                                  Page 9
                        PUBLIC VERSION

       Company Y, absent record information to the
       contrary, it is reasonable to presume that mem-
       bers of the Communist Party of Vietnam also in
       power in those companies will support and af-
       firm the votes and influence of that government
       official to further the goals of the Vietnamese
       government.

     Appx1207–1208. Thus, Commerce found that Mr. X’s
     position as a government official meant that he effec-
     tively led the other party members on the two com-
     pany boards.

        Fourth, the influence of the Communist Party in
     the affairs of Company Y and IDI wasn’t limited to
     party members [[




                                  ]] (Redacted information
     provides specific examples of party involvement in the
     affairs of Company Y and IDI.)

        Finally, Commerce noted that there was no evi-
     dence in the administrative record suggesting that any
     of the Communist Party members on the board of
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 10 of 35




     Ct. No. 20-00107                                   Page 10
                        PUBLIC VERSION

     either IDI or Company Y had ever voted or acted in a
     way contrary to Mr. X. Appx1208. Commerce also
     found that the specific powers of the two companies’
     boards, including selection of management, as well as
     the “particular decisions” of the boards demonstrated
     the “actual impact” of Mr. X and his party colleagues
     on IDI’s operations. Appx1208.

        Based on these findings, Commerce found that the
     presence of Communist Party members on both com-
     panies’ boards “emboldened and furthered” Mr. X’s au-
     thority and control over those companies, such that his
     presence was representative of the government’s inter-
     ests. Appx1208. Commerce reasoned that “the pres-
     ence of a government official on the board of IDI/Com-
     pany Y, in addition to the existence of multiple associ-
     ates or members of the Communist Part [sic] of Vi-
     etnam, taken together, for the reasons explained above,
     supports a finding of de facto control.” Appx1208 n.158
     (emphasis added).

        Commerce concluded as follows:

        To summarize, there are several avenues
        through which the [government of Vietnam] can
        and does impact the operation of IDI. A manager
        of IDI’s parent company, i.e., Company Y, is a
        government official. That same government offi-
        cial plays a role in the boards of directors, which
        perform oversight of IDI and its parent and are
        involved in the selection of management. On
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 11 of 35




     Ct. No. 20-00107                                   Page 11
                        PUBLIC VERSION

        both boards, members and associates of the
        Communist Party of Vietnam who are loyal to
        the ruling politicians in the [government of Vi-
        etnam] hold powerful positions. Taken together,
        these factors indicate that the government can
        control the company through traditional corpo-
        rate control. Accordingly, we continue to find
        that IDI is de facto controlled by the [govern-
        ment of Vietnam] and is not entitled to a sepa-
        rate rate.

     Appx1208. Commerce therefore deemed IDI to be “part
     of the Vietnam-wide entity.” Certain Frozen Fish Fil-
     lets from the Socialist Republic of Vietnam: Final Re-
     sults of Antidumping Duty Administrative Review and
     Final Determination of No Shipments; 2017–2018, 85
     Fed. Reg. 23,756, 23,757 (Dep’t Commerce Apr. 29,
     2020). This finding meant IDI received the $2.39-per-
     kilogram rate. Id. The successful separate-rate appli-
     cants, in contrast, received a rate of 15¢ per kilogram.
     Id.

        In response to Commerce’s final decision, IDI filed
     this suit pursuant to 19 U.S.C. §§ 1516a(a)(2)(A)(i)(I)
     and (a)(2)(B)(iii) (authorizing “an interested party who
     [was] a party to the proceeding in connection with
     which the matter [arose]” to commence an action in
     this court contesting Commerce’s final determination
     in an administrative review of an antidumping order).
     See also 28 U.S.C. § 2631(c) (authorizing “any inter-
     ested party who was a party to the proceeding in
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 12 of 35




     Ct. No. 20-00107                                   Page 12
                        PUBLIC VERSION

     connection with which the matter arose” to commence
     an action in this court contesting a determination
     “listed in” § 1516a).

        IDI’s complaint asks the court to hold that Com-
     merce’s final decision denying IDI’s separate rate ap-
     plication is “not supported by substantial evidence on
     the record and otherwise not in accordance with law”
     and requests a remand to Commerce “for disposition
     consistent with the final opinion and order of this
     Court.” ECF 7, at 12. Catfish Farmers intervened as of
     right to defend Commerce’s final decision. ECF 15. IDI
     then filed the pending motion for judgment on the
     agency record. ECF 28 (public); ECF 27 (confidential).
     The court thereafter heard oral argument on IDI’s mo-
     tion. ECF 58.

           Jurisdiction and Standard of Review

        The court has jurisdiction to hear this case under
     28 U.S.C. § 1581(c), which grants this court exclusive
     jurisdiction over civil actions commenced pursuant to
     19 U.S.C. § 1516a.

        In actions such as this brought under 19 U.S.C.
     § 1516a(a)(2), “[t]he court shall hold unlawful any de-
     termination, finding, or conclusion found . . . to be un-
     supported by substantial evidence on the record, or
     otherwise not in accordance with law.” 19 U.S.C.
     § 1516a(b)(1)(B)(i).
Case 1:20-cv-00107-MMB Document 65    Filed 07/21/21    Page 13 of 35




     Ct. No. 20-00107                                  Page 13
                        PUBLIC VERSION

        Under this standard, the question is not whether
     the court would have reached the same decision on the
     same record—rather, it is whether the administrative
     record permitted Commerce to reach the conclusion it
     did even if the court would have reached a different
     result:

        Substantial evidence has been defined as more
        than a mere scintilla, as such relevant evidence
        as a reasonable mind might accept as adequate
        to support a conclusion. To determine if substan-
        tial evidence exists, we review the record as a
        whole, including evidence that supports as well
        as evidence that fairly detracts from the sub-
        stantiality of the evidence.

     Nippon Steel Corp. v. United States, 337 F.3d 1373,
     1379 (Fed. Cir. 2003) (cleaned up).

                          Discussion

        IDI argues that Commerce’s decision to deny the
     separate rate application was both contrary to law and
     not supported by substantial evidence. The court con-
     siders these arguments in turn.

                               I.

                               A.

        IDI identifies what it contends are three legal er-
     rors by Commerce, the first of which is that the
Case 1:20-cv-00107-MMB Document 65      Filed 07/21/21    Page 14 of 35




     Ct. No. 20-00107                                    Page 14
                        PUBLIC VERSION

     Department only considered record evidence pertain-
     ing to one element of its four-part test for determining
     independence from de facto control. That test is:

         (1) whether the export prices are set by or are
         subject to the approval of a government author-
         ity; (2) whether the [exporter] has authority to
         negotiate and sign contracts and other agree-
         ments; (3) whether the [exporter] has autonomy
         from the government in making decisions re-
         garding the selection of management; and (4)
         whether the [exporter] retains the proceeds of its
         export sales and makes independent decisions
         regarding disposition of profits or financing of
         losses.

     Zhejiang, 355 F. Supp. 3d at 1333 (citing Ad Hoc
     Shrimp Trade Action Comm. v. United States, 925
     F. Supp. 2d 1315, 1320 n.21 (CIT 2013), and Silicon
     Carbide from the People’s Republic of China, 59 Fed.
     Reg. 22,585, 22,587 (Dep’t Commerce May 2, 1994));
     see also Appx1205 (Commerce’s recitation of the test).9

        In its opening brief, IDI argued that it was “unlaw-
     ful” for Commerce to address only the third element—
     management autonomy—because “Commerce may not
     simply base its separate rate findings only on one ‘sin-
     gle criterion’ (i.e., management control), thereby

     9At argument, counsel for IDI confirmed that IDI does not
     challenge the validity of Commerce’s four-part test.
Case 1:20-cv-00107-MMB Document 65        Filed 07/21/21    Page 15 of 35




     Ct. No. 20-00107                                      Page 15
                         PUBLIC VERSION

     ignoring ‘the other three prongs.’ ” ECF 49, at 17–18
     (citing Shandong Rongxin Imp. & Exp. Co. v. United
     States, 203 F. Supp. 3d 1327, 1348 (CIT 2017) (herein-
     after Rongxin II)).

        But in its reply brief, IDI clarified its argument,
     stating that

          IDI does not dispute as a legal matter (as the
          Court held in Yantai [CMC Bearing Co. v.
          United States, 203 F. Supp. 3d 1317 (CIT
          2017)10]) that “Commerce [permissibly] requires
          that exporters satisfy all four factors of the de
          facto control test in order to qualify for separate
          rate.”

     ECF 51, at 7 n.3.

        IDI instead argues that even though a separate-
     rate applicant must “satisfy all four factors of the de
     facto control test in order to qualify,” id., Commerce
     nonetheless is obligated “to review the evidence sub-
     mitted, including the evidence provided for all four cri-
     teria.” Id. (emphasis added and citing Rongxin II, 203

     10In Yantai, the court held that a separate-rate applicant’s
     failure to demonstrate any one of the four elements meant
     that Commerce had no need to examine the remaining ele-
     ments. See 203 F. Supp. 3d at 1326 (“Yantai CMC failed to
     meet the third factor of the test. Given that all four factors
     must be satisfied, Commerce had no further obligation to
     continue with the analysis.”).
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 16 of 35




     Ct. No. 20-00107                                   Page 16
                        PUBLIC VERSION

     F. Supp. 3d at 1348, and Shandong Rongxin Imp. &
     Exp. Co. v. United States, 331 F. Supp. 3d 1390, 1400–
     03 (CIT 2018) (hereinafter Rongxin III)).

        IDI reads too much into Rongxin II and Rongxin III.
     In the earlier decision, the court sustained Com-
     merce’s determination that the separate-rate appli-
     cant did not demonstrate that it selected management
     autonomously, and, as IDI notes, the court neverthe-
     less remanded for Commerce to address the remaining
     elements. What IDI fails to acknowledge, however, is
     that the Rongxin II court remanded so Commerce
     could better explain the nature of the four-part test.
     See 203 F. Supp. 3d at 1348 (remanding for an expla-
     nation of the “ultimate calculus”). “In so doing,” the
     court expressly reserved judgment on whether a sepa-
     rate-rate applicant

        must satisfy each of the four criteria, or whether,
        for example, the failure to establish autonomy
        from the government in the selection of manage-
        ment, or a finding of lack of such autonomy, can
        alone justify denial of a separate rate, even when
        there is evidence supportive of the exporter of-
        fered with respect to the other criteria. These
        are issues that may be addressed on remand.

     Rongxin II, 203 F. Supp. 3d at 1348–49. Thus, the
     court in Rongxin II required Commerce to address ev-
     idence pertaining to all four elements because of its
     uncertainty as to Commerce’s actual standard.
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 17 of 35




     Ct. No. 20-00107                                   Page 17
                        PUBLIC VERSION

        In the next round following remand, the court an-
     swered the question that it reserved in Rongxin II: “a
     respondent must demonstrate that it meets each crite-
     rion of the analysis in order to be considered de facto
     independent of the government . . . .” Rongxin III, 331
     F. Supp. 3d at 1403 (emphasis added) (citing Yantai,
     203 F. Supp. 3d at 1326 (CIT 2017)); see also id. at
     1406 (“[T]o be eligible for a separate rate, a company
     from [a non-market economy] country must establish
     each of the four factors to rebut the presumption of
     government control.” (emphasis in original) (citing
     Yantai, 203 F. Supp. 3d at 1326)).

         In view of this legal conclusion and the court’s ear-
     lier determination in Rongxin II that the applicant
     failed to establish the third element, the Rongxin III
     court’s sustaining of Commerce’s remand determina-
     tion as to the remaining elements simply amounted to
     affirming on alternative grounds, see 331 F. Supp. 3d
     at 1400–03. That the Rongxin III court took this addi-
     tional work upon itself hardly obligated Commerce
     here to review evidence pertaining to the remaining
     elements that were no longer material after the De-
     partment concluded that IDI failed to establish the
     third element.

        Administrative agencies—no less than courts, pri-
     vate litigants, and the Justice Department’s litigating
     divisions—have finite resources. To require Commerce
     to needlessly address evidence that is no longer mate-
     rial to the task at hand would be at best nonsensical.
Case 1:20-cv-00107-MMB Document 65        Filed 07/21/21    Page 18 of 35




     Ct. No. 20-00107                                      Page 18
                        PUBLIC VERSION

     “The law does not require a vain and useless thing
     . . . .” McMicking v. Schields, 238 U.S. 99, 103 (1915).

        Here, Commerce found that IDI was unable to
     demonstrate “that the government neither actually se-
     lects management nor directly or indirectly involves
     itself in the day-to-day management of the com-
     pany.”11 Appx1206 (cleaned up) (citing An Giang, 203
     F. Supp. 3d at 1289–90); see also Shandong Rongxin
     Imp. & Exp. Co. v. United States, 415 F. Supp. 3d 1319,
     1323 (CIT 2019) (hereinafter Rongxin 2019) (affirming
     Commerce’s finding of de facto control when respond-
     ent “fail[ed] . . . to show independence in the selection
     of management, a dispositive prong in rebutting the
     presumption of de facto government control”). As the
     four-part test for de facto control requires the exporter
     to satisfy all four elements to demonstrate inde-


     11 The court observes that the standard Commerce applied
     here—“that the government neither actually selects man-
     agement nor directly or indirectly involves itself in the day-
     to-day management of the company,” Appx1206 (emphasis
     added)—arguably deviates somewhat from the actual third
     element of Commerce’s ostensible four-part test, i.e.,
     “whether the [exporter] has autonomy from the govern-
     ment in making decisions regarding the selection of man-
     agement.” Appx1205. IDI has not challenged this aspect of
     Commerce’s determination, and the parties have treated
     Commerce’s consideration of the Vietnamese government’s
     involvement in day-to-day management as part and parcel
     of the applicable third element. Accordingly, the court as-
     sumes the same.
Case 1:20-cv-00107-MMB Document 65      Filed 07/21/21    Page 19 of 35




     Ct. No. 20-00107                                    Page 19
                        PUBLIC VERSION

     pendence, Commerce was entitled to stop there: “Be-
     cause Plaintiffs failed to satisfy one de facto criterion,
     Commerce had no further obligation to continue with
     the analysis.” Zhejiang Quzhou Lianzhou Refrigerants
     Co. v. United States, 350 F. Supp. 3d 1308, 1321 (CIT
     2018) (cleaned up). Contrary to IDI’s argument, Com-
     merce did not act contrary to law by declining to con-
     sider evidence pertaining to the remaining elements
     that were unnecessary to address.

                                B.

         IDI asserts that Commerce’s second legal error was
     to “appl[y] the wrong overall legal standard” in consid-
     ering the de facto control test. ECF 49, at 20–21. Spe-
     cifically, IDI characterizes Commerce as having deter-
     mined that the Vietnamese government only

        had the potential to control IDI and not that it
        actually controlled IDI. This is clear from Com-
        merce’s statement that “the government can
        control the company through traditional corpo-
        rate control.” Thus, Commerce only found that
        the [government of Vietnam] had the ability to
        control IDI, and it did not explicitly find that the
        [government] actually controlled IDI.

     ECF 49, at 22 (all emphasis in original) (citation to
     Appx1208 omitted).
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 20 of 35




     Ct. No. 20-00107                                   Page 20
                        PUBLIC VERSION

        To begin with, even if IDI’s characterization of
     Commerce’s decision were correct, the Department’s
     determination that an exporter is potentially con-
     trolled by the government—in the sense that the gov-
     ernment has the “ability to exercise actual control
     (even without exercising it)”—suffices to establish that
     the exporter has failed to demonstrate its independ-
     ence from de facto government control. An Giang Fish-
     eries Imp. & Exp. Joint Stock Co. v. United States, 284
     F. Supp. 3d 1350, 1359 (CIT 2018) (emphasis added);
     see also Zhejiang, 350 F. Supp. 3d at 1318 (noting that
     where a non-market economy country’s government
     holds a majority stake in an exporter, the potential for
     the government to exert the control it is entitled to ex-
     ercise suffices for Commerce to find de facto control).
     A puppet master is no less in control when the strings
     are slack.

         In any event, IDI mischaracterizes Commerce’s de-
     cision, which found that government official Mr. X and
     his fellow Communist Party members on the boards of
     IDI and Company Y select company management and
     make “important decisions,” Appx1207, while the com-
     pany management in turn handles day-to-day opera-
     tions. “Mr. X’s presence on the board of IDI and Com-
     pany Y, along with his role in Company Y’s manage-
     ment, indicates that the [government of Vietnam] is
     involved in company-level decision making.” Id. (em-
     phasis added).
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 21 of 35




     Ct. No. 20-00107                                   Page 21
                        PUBLIC VERSION

        Commerce thus found that the Vietnamese govern-
     ment, through the presence of Mr. X and his party col-
     leagues on the IDI and Company Y boards, controls
     the selection of IDI’s management and hence has at
     least an indirect involvement in day-to-day affairs,
     while Mr. X himself has direct involvement in such af-
     fairs as an executive in Company Y. Commerce there-
     fore did not rely on just the ability of the Vietnamese
     government to control IDI; the Department deter-
     mined that the Vietnamese government actually con-
     trols IDI through the involvement of Mr. X and his
     party colleagues.

                                C.

        The third and final legal error asserted by IDI is
     that Commerce failed to consider that the Vietnamese
     government has no actual ownership interest in the
     company. IDI argues that as a matter of law, “it is un-
     reasonable for Commerce to find de facto control . . .
     where the Government has no known ownership in the
     [separate-rate applicant], whether direct or indirect.”
     ECF 49, at 26. In effect, IDI asks the court to hold that
     a separate-rate applicant rebuts the presumption of
     control as a matter of law when it demonstrates the
     absence of any ownership interest by the government
     of a country with a non-market economy.

        Congress, however, delegated to Commerce—not
     the court—“broad authority to interpret the antidump-
     ing statute and devise procedures to carry out the
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 22 of 35




     Ct. No. 20-00107                                   Page 22
                        PUBLIC VERSION

     statutory mandate.” Sigma Corp. v. United States, 117
     F.3d 1401, 1405 (Fed. Cir. 1997). The court has no au-
     thority to foist IDI’s proposed per se rule upon Com-
     merce, and therefore declines IDI’s invitation to do so.

                                II.

        IDI argues that Commerce’s decision “is not only
     unlawful . . . but it is also otherwise unsupported by
     substantial evidence.” ECF 49, at 28. IDI asserts es-
     sentially three reasons why substantial evidence is
     lacking.

        First, IDI asserts that its evidentiary submissions
     in the record demonstrate that it sets its own export
     prices, that it has authority to sign agreements and
     negotiate prices, and that it retains the proceeds of its
     export sales—the three elements of Commerce’s test
     for rebutting the presumption of de facto governmen-
     tal control that the Department did not address.
     ECF 49, at 29–32. But as explained above, to rebut the
     presumption of governmental control, IDI needed to
     establish all four elements of the test. Thus, IDI’s evi-
     dence as to the three elements not addressed by Com-
     merce is irrelevant here except insofar as it also bears
     on the fourth element considered by the Department,
     IDI’s autonomy in the selection of management. And if
     that evidence is relevant here, IDI has not explained
     how.
Case 1:20-cv-00107-MMB Document 65      Filed 07/21/21    Page 23 of 35




     Ct. No. 20-00107                                    Page 23
                        PUBLIC VERSION

        Second, IDI points to its evidentiary submissions
     confirming that it “autonomously selects its own man-
     agement.” ECF 49, at 32. This evidence included vari-
     ous certifications and statements by IDI that its man-
     agement is selected without governmental involve-
     ment. Id. IDI then asserts that it “satisfied this factor.”
     Id. But “[i]t is not within the Court’s domain either to
     weigh the adequate quality or quantity of the evidence
     for sufficiency or to reject a finding on grounds of a dif-
     fering interpretation of the record.” Timken Co. v.
     United States, 699 F. Supp. 300, 306 (CIT 1988). Com-
     merce weighed the evidence and reached a different
     conclusion. It’s not for the court to reweigh the evi-
     dence as IDI requests.

         Finally, IDI takes aim at the evidence upon which
     Commerce based its conclusion—“the presence of a
     government official on the board of IDI and Company
     Y, in addition to the existence of multiple associates or
     members of the Communist Party of Vietnam on these
     boards, taken together, . . . supports a finding of de
     facto control.” Appx1208 n.158 (emphasis added).

         IDI argues that Mr. X’s role as a provincial govern-
     mental official is irrelevant because his duties have
     nothing to do with the national government, ECF 49,
     at 34–36; that regardless of what governmental posi-
     tion he holds, Mr. X casts only one vote on the nine-
     member boards of Company Y and IDI, id. at 36–39;
     and that Commerce “has not pointed to any actual de-
     cision of the company that was impacted or affected by
Case 1:20-cv-00107-MMB Document 65      Filed 07/21/21    Page 24 of 35




     Ct. No. 20-00107                                    Page 24
                        PUBLIC VERSION

     the [Vietnamese government] acting through Mr. X,”
     id. at 40 (emphasis removed). IDI further argues Com-
     munist Party membership by Mr. X and [[
         ]] IDI and Company Y board colleagues is “mean-
     ingless” and based on “outdated stereotypes.” Id. at 43.
     (Redacted information describes extent of party mem-
     bership among IDI and Company Y board members.)12

        Once again, IDI asks the court to weigh the evi-
     dence. As to Mr. X’s position in provincial government,
     Commerce specifically gave respondents notice that its
     analysis might examine “whether any managers hold
     government positions at the national or sub-national
     government levels.” De Facto Criteria for Establishing
     a Separate Rate in Antidumping Proceedings Involv-
     ing Non-Market Economy Countries, 78 Fed. Reg.
     40,430, 40,432 (Dep’t Commerce July 5, 2013) (empha-
     sis added); see also Appx1208 n.158 (citing that same
     statement).13


     12In response to a question at oral argument, IDI’s counsel
     stated that there is no evidence in the administrative rec-
     ord indicating whether Communist Party membership in
     Vietnam is open to anyone who wishes to join.
     13IDI’s second supplemental separate rate application ad-
     mitted that local authorities are part of the government of
     Vietnam. See Appx1124. Moreover, Commerce noted that
     the provincial government in question [[

                                     ]]. Appx80393. (Redacted
Case 1:20-cv-00107-MMB Document 65    Filed 07/21/21    Page 25 of 35




     Ct. No. 20-00107                                  Page 25
                        PUBLIC VERSION

         Commerce was entitled to take Mr. X’s official role
     into consideration, and the Department’s inference
     that Mr. X seeks to further government policy is not
     unreasonable. See Can Tho Imp.-Exp. Joint Stock Co.
     v. United States, 415 F. Supp. 3d 1187, 1192 (CIT
     2019) (“Commerce considers the totality of the circum-
     stances for a given period of review and may draw rea-
     sonable inferences that the respondent company does
     not control its export activities.”) (emphasis added)
     (citing, inter alia, Domestic Dry Containers from
     China, above, at 46–53).

        Shifting gears, IDI argues that whatever Mr. X’s
     role was in the Vietnamese government, Commerce as-
     cribed far too much significance to him because his
     was only one of nine votes on the IDI and Company Y
     boards: “Mr. X is but one of 9 members with the power
     to vote. As such, he clearly does not have the power to
     control the company on his own.” ECF 49, at 37;
     ECF 51, at 17 (quoting same). IDI devotes the better
     part of five pages of its opening brief explaining that
     the relevant governing documents do not allow a sin-
     gle board member to exercise control. ECF 49, at 35–
     39.

       But Commerce’s decision did not rest solely on
     Mr. X’s status as a government officeholder. Critically


     information describes provincial government actions in
     connection with Company Y.)
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 26 of 35




     Ct. No. 20-00107                                   Page 26
                        PUBLIC VERSION

     for present purposes, Commerce coupled that finding
     with an additional finding that

        Communist Party of Vietnam members and as-
        sociates [sat] on the boards of both companies.
        Accordingly, we find that the [government of Vi-
        etnam’s] interests are represented in IDI (and
        Company Y) by the presence of the government
        official, and furthered and expanded by the ad-
        ditional key Communist Party of Vietnam asso-
        ciates/members on the decision-making boards
        of those companies.

     Appx1208. Commerce went on to cite “the actual im-
     pact of Mr. X and the members and associates of the
     Communist Party of Vietnam in IDI’s operations.”
     Appx1208 (emphasis added).

        Thus, IDI’s argument that “Mr. X was certainly not
     in a position to ‘control’ any actions of either company
     on his own,” ECF 49, at 39, misses the point because
     Commerce did not find that he controlled either com-
     pany by himself. Rather, Commerce found that Mr. X
     and his fellow Communist Party members who voted
     in lockstep with him effectively controlled the com-
     pany boards. Unlike in An Giang, where the court
     found that Commerce failed to explain its conclusion
     that smaller shareholders “could not band together” to
     overcome the government’s minority share, see 203
     F. Supp. 3d at 1293, in this case Commerce explained
     that the evidence in the administrative record showed
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 27 of 35




     Ct. No. 20-00107                                   Page 27
                        PUBLIC VERSION

     that the Communist Party members, led by Mr. X,
     voted as a bloc so as to give the government actual con-
     trol in practice.

        Commerce’s conclusion is reinforced by the confi-
     dential addendum to its decision, which was drawn
     from [[

                                         ]]. The confidential
     addendum explained that [[
                                  ]]. Appx80392 (citing
     Appx80305–80308). (Redacted information describes
     extent of party membership among IDI and Company
     Y board members.) This is significant because Com-
     merce found that [[




                                           ]]. Appx80392
     (citing Appx80305–80312 and Appx80034–80042).
     (Redacted information describes authority of IDI and
     Company Y boards.)

         And as to the Communist Party membership of Mr.
     X and [[                ]] his IDI and Company Y board
     colleagues, it isn’t for the court to decide whether IDI
     is correct about “outdated stereotypes.” (Redacted in-
     formation describes extent of party membership
     among IDI and Company Y board members.) Com-
     merce found that although party membership does not
     carry the same weight as holding governmental office,
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 28 of 35




     Ct. No. 20-00107                                   Page 28
                        PUBLIC VERSION

     it is still relevant: “Although we do not disagree with
     IDI that there are differences between government po-
     sitions and Communist Party of Vietnam membership,
     we do not agree that ‘mere’ membership in the Com-
     munist Party of Vietnam is meaningless for purposes
     of an analysis of government control.” Appx1207. Com-
     merce explained its reasons for that finding. See
     Appx1207–1208.

        Whether the court agrees or disagrees with that
     analysis, Commerce was entitled to make it, and it is
     not for this court to revisit. Cf. Rongxin 2019, 415
     F. Supp. 3d at 1325 n.3 (“Because inconsistent conclu-
     sions could be drawn, Commerce reasonably concluded
     that [the respondent] did not rebut the presumption
     that [the government] retained potential de facto con-
     trol of [the respondent’s] Board.”) (citing Suramerica
     de Aleaciones Laminadas, C.A. v. United States, 44
     F.3d 978, 985 (Fed. Cir. 1994)).

        In any event, Commerce did not rely on its infer-
     ence regarding the presumed voting behavior of the
     Company Y and IDI board members who are Com-
     munist Party members—it determined that in prac-
     tice, those board members voted in lockstep with
     Mr. X, the government official also serving on the
     boards. Appx1208.

        Finally, in its reply brief, IDI argues for the first
     time that the court should remand and order Com-
     merce to address the power of the Company Y and IDI
Case 1:20-cv-00107-MMB Document 65       Filed 07/21/21    Page 29 of 35




     Ct. No. 20-00107                                     Page 29
                        PUBLIC VERSION

     shareholders to “ratify the ‘election, dismissal, and re-
     placement’ ” of board members and to approve all
     changes in the organizational structure or changes to
     the charter. ECF 51, at 26–27 (quoting IDI’s opening
     brief, ECF 49, at 38, which in turn quoted Article
     14.2.e of IDI’s charter, Appx80111).14 IDI argues that
     even if the Vietnamese government “somehow control[s]
     the Board[s], the [Vietnamese government] still cannot
     control the shareholders.” ECF 51, at 26 (emphasis
     added).

        Before Commerce, however, IDI did not argue that
     the shareholders’ authority negated any control by the
     government over the company boards; to the contrary,
     IDI argued that the shareholders’ authority was of no




     14 In the quoted passages from IDI’s opening and reply
     briefs, IDI characterized the shareholders’ power as the
     power to “ratify” the “election, dismissal, and replacement”
     of board members. The court’s review of the English trans-
     lation of the IDI and Company Y corporate charters indi-
     cates that the shareholders have the power to “adopt deci-
     sions in writing” regarding, among other things, the “[t]he
     election, dismissal, and replacement” of board members.
     See Appx80111 (IDI charter Article 14.2.e); Appx80159
     (Company Y charter Article 14.2.e). The court construes
     these provisions as providing that the shareholders may
     elect, dismiss, and replace board members, not merely “rat-
     ify” the election, dismissal, and replacement of board mem-
     bers.
Case 1:20-cv-00107-MMB Document 65        Filed 07/21/21    Page 30 of 35




     Ct. No. 20-00107                                      Page 30
                        PUBLIC VERSION

     moment.15 Having told Commerce that the sharehold-
     ers’ authority was of no consequence (and in effect, not
     worth considering), IDI is now judicially estopped from
     contending otherwise.

        “The doctrine of judicial estoppel is that where a
     party successfully urges a particular position in a legal
     proceeding, it is estopped from taking a contrary posi-
     tion in a subsequent proceeding where its interests
     have changed.” Data Gen. Corp. v. Johnson, 78 F.3d
     1556, 1565 (Fed. Cir. 1996) (citing Davis v. Wakelee,
     156 U.S. 680, 689 (1895)). Judicial estoppel “applies
     just as much when one of the tribunals is an adminis-
     trative agency as it does when both tribunals are
     courts.” Trustees in Bankr. of N. Am. Rubber Thread


     15 See Appx1023 (IDI’s statement to Commerce that it “is a
     publicly-listed company on the Ho Chi Minh city stock ex-
     change. As such, there are thousands of individuals and
     entities who buy and sell shares of IDI on a daily basis. As
     such, it is not possible for IDI to report information on
     those shareholders, as they are constantly in flux. However,
     since those shares are bought and sold on the Ho Chi Minh
     city stock exchange, these shareholders are mere stock hold-
     ers, and do not have the ability to control or influence the
     day-to-day operations of IDI.”) (emphasis added); see also
     Appx1075–1076 (IDI making the identical argument re-
     garding the authority of Company Y’s shareholders, with
     this additional sentence: “By way of example, General Mo-
     tors’ day-to-day operations are not ‘controlled’ by the thou-
     sands of individuals/entities that own a share of General
     Motors.”).
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 31 of 35




     Ct. No. 20-00107                                   Page 31
                         PUBLIC VERSION

     Co. v. United States, 593 F.3d 1346, 1354 (Fed. Cir.
     2010) (quoting Lampi Corp. v. Am. Power Prods., Inc.,
     228 F.3d 1365, 1377 (Fed. Cir. 2000)).

        Considerations that inform application of judicial
     estoppel in the administrative law context include

        (1) whether the party’s later position is clearly
        inconsistent with its earlier position; (2) whe-
        ther the party has succeeded in persuading [the
        agency] to accept that party’s earlier position, so
        that judicial acceptance of an inconsistent posi-
        tion in a later proceeding would create the per-
        ception that either the [agency] or the [review-
        ing] court was misled; and (3) whether the party
        seeking to assert an inconsistent position would
        derive an unfair advantage or impose an unfair
        detriment on the opposing party if not estopped.

     Id. (cleaned up).

         Each of these considerations applies here. IDI’s po-
     sition in this court—that Commerce should have ad-
     dressed the shareholders’ authority—is inconsistent
     with its position below, where IDI effectively told the
     Department not to do so because the shareholders’ au-
     thority was insignificant. Commerce accordingly did
     not address the shareholders’ authority. To require
     Commerce on remand to now address an issue that IDI
     told it not to consider would be to give the latter an
     unfair advantage. Not only that, it would incentivize
Case 1:20-cv-00107-MMB Document 65        Filed 07/21/21    Page 32 of 35




     Ct. No. 20-00107                                      Page 32
                        PUBLIC VERSION

     parties in administrative proceedings to plant remand
     booby traps by affirmatively downplaying issues.

          And even if IDI is not judicially estopped from rais-
     ing its new shareholder authority argument, it waived
     that argument by failing to raise it in its opening brief
     in this court. See Novosteel SA v. United States, 284
     F.3d 1261, 1274 (Fed. Cir. 2002) (“Raising the issue for
     the first time in a reply brief does not suffice; reply
     briefs reply to arguments made in the response brief—
     they do not provide the moving party with a new op-
     portunity to present yet another issue for the court’s
     consideration.”) (emphasis in original). In its opening
     brief, IDI at most made a passing reference to its new
     shareholder authority argument. See ECF 49, at 40
     (arguing that “Commerce has not explained how” the
     Vietnamese government “exerted control over Mr. X
     . . . . This is particularly true in light of the operational
     procedures (discussed above) specified in the corporate
     charters . . . .”). Passing references do not raise argu-
     ments. ArcelorMittal France v. AK Steel Corp., 700
     F.3d 1314, 1325 n.6 (Fed. Cir. 2012) (“ArcelorMittal
     makes passing reference to other [issues], but Arce-
     lorMittal has not briefed those issues sufficiently to
     preserve them.”).

        Finally, even if IDI had properly raised it in its
     opening brief, this argument fails on the merits be-
     cause the shareholders’ authority to elect and dismiss
     board members does not fairly detract from Com-
     merce’s decision. Cf. Hung Vuong, 483 F. Supp. 3d
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 33 of 35




     Ct. No. 20-00107                                   Page 33
                        PUBLIC VERSION

     at 1366 (Commerce must address information in the
     record that “fairly detracts” from its decision).

         To begin with, IDI—the entity at issue—is [[
               ]] by Company Y, Appx80075 (redacted infor-
     mation describes ownership proportion), which Com-
     merce has found is controlled by the government
     through Mr. X and his party colleagues on the board.
     If the shareholders’ authority actually matters, as IDI
     now belatedly contends, the Vietnamese government
     (according to Commerce) can control [[             ]] of
     IDI’s shares. (Redacted information describes owner-
     ship proportion.)

         More importantly, IDI was right the first time
     when it told Commerce that the shareholders’ author-
     ity was of no moment in this context. IDI’s board—not
     its shareholders, much less Company Y’s sharehold-
     ers—selects IDI’s management, which “in turn han-
     dle[s] the day-to-day operations of the company, in-
     cluding setting export prices.” Appx1207. Commerce
     concluded that during the period of review here, the
     Vietnamese government effectively controlled the IDI
     and Company Y boards through the good offices of Mr.
     X and his party colleagues. Whatever their nominal
     authority to do otherwise, in practice the IDI and Com-
     pany Y shareholders placed agents of the Vietnamese
     government in control of the company boards, which
     in turn selected management. Accordingly, the nomi-
     nal authority of the IDI and Company Y shareholders
     to replace the Vietnamese government’s agents on the
Case 1:20-cv-00107-MMB Document 65     Filed 07/21/21    Page 34 of 35




     Ct. No. 20-00107                                   Page 34
                        PUBLIC VERSION

     company boards does not fairly detract from Com-
     merce’s decision.

                              * * *

        In antidumping proceedings involving imports from
     a country with a non-market economy such as Vi-
     etnam, Commerce presumes that all producers and ex-
     porters are under government control, and their bur-
     den is to prove otherwise. In this case, substantial ev-
     idence permitted Commerce to conclude that the Viet-
     namese government exercised control over IDI and
     Company Y through the presence of Mr. X and fellow
     Communist Party members on the company boards
     who followed his lead. As those boards selected man-
     agement of both companies, and as Mr. X was also in-
     volved in the management of Company Y, Commerce
     reasonably concluded that IDI did not rebut the pre-
     sumption of de facto government control because “au-
     tonomy from the government in making decisions re-
     garding the selection of management” is one of the four
     elements a party seeking a separate rate must demon-
     strate.

                          Conclusion

        For the reasons explained above, the court denies
     IDI’s motion for judgment on the agency record and
     grants judgment on the agency record in favor of the
     government and Catfish Farmers. See USCIT 56.2(b)
     (authorizing the court to enter judgment in favor of a
Case 1:20-cv-00107-MMB Document 65   Filed 07/21/21    Page 35 of 35




     Ct. No. 20-00107                                 Page 35
                        PUBLIC VERSION

     party opposing a motion for judgment on the agency
     record, “notwithstanding the absence of a cross-mo-
     tion”). A separate judgment will enter. See USCIT
     R. 58(a).

     Dated: July 6, 2021        /s/ M. Miller Baker
            New York, NY        M. Miller Baker, Judge
